Citation Nr: 0510694	
Decision Date: 04/14/05    Archive Date: 04/27/05

DOCKET NO.  03-20 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral medial 
compartment degenerative joint disease in the knees.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse.


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1968 to October 
1969.  The veteran is in receipt of the Purple Heart as a 
result of his service in the Vietnam War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied entitlement to the benefit currently sought on 
appeal.

In November 2004, the veteran appeared before the undersigned 
at a Travel Board hearing sitting in Waco, Texas, to present 
testimony on the issue on appeal.  His spouse also testified.  
The hearing transcript has been associated with the claims 
file. 


FINDINGS OF FACT

1.  The veteran served in combat during the Vietnam War.

2.  The evidence is in equipoise as to whether the veteran's 
bilateral medial compartment degenerative joint disease in 
the knees was incurred in service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, his 
bilateral medial compartment degenerative joint disease in 
the knees was incurred in his active duty service.  
38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that while serving in the Vietnam War, 
his unit was returning from a patrol in the mountains close 
to the Laos border when it starting receiving incoming mortar 
fire.  A mortar hit the ground to his right, blowing him off 
his feet onto his knees.  He was treated for shrapnel wounds 
in the field and continued on.  He contends that upon 
discharge, he was awarded the Purple Heart Medal for this 
incident.  He now maintains that he is entitled to service 
connection for bilateral degenerative changes in his knees. 

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. § 1110.  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

In the case of any veteran who engaged in combat with the 
enemy in service, the Secretary shall accept as sufficient 
proof of service connection of any disease or injury alleged 
to have been incurred in or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  38 U.S.C.A. § 1154(b).  However, pertinent case law 
also provides that 38 U.S.C.A. § 1154(b) does not create a 
presumption of service connection for a combat veteran's 
alleged disability and that the veteran is required to meet 
his evidentiary burden as to service connection, such as 
whether there is a current disability or whether there is a 
nexus to service which both require competent medical 
evidence.  See Collette v. Brown, 82 F.3d 389, 392 (1996). 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  In making its determination, the Board 
must determine the credibility and probative value of the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein (holding that the Board 
has the duty to assess the credibility and weight to be given 
to the evidence).  The Board may not base a decision on its 
own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

Service medical records are negative for any complaint, 
treatment, or diagnosis of a bilateral knee disorder.  Such a 
fact clearly provides negative evidence against the veteran's 
claim.  However, the veteran's DD Form 214, Report of 
Transfer or Discharge, confirms that he is in receipt of the 
Purple Heart Medal, for wounds sustained in combat with the 
enemy.  The Board finds that his account of sustaining injury 
to his knees as a result of mortar fire near him is entirely 
consistent with the circumstances, conditions, and hardships 
of his service.  As such, it is satisfactory evidence of 
service incurrence of such injury. 

The record also establishes that the veteran currently 
suffers from bilateral medial compartment degenerative joint 
disease in the knees, as evidenced on the August 2003 VA 
joint examination report.  The question for the Board is 
whether there exists a medical nexus between the in-service 
injury and his current disability.

Referable to that issue, the Board notes that there are three 
competent medical opinions of record that differ on the 
question of etiology of the veteran's bilateral knee 
disorder.  In evaluating the probative value of competent 
medical evidence, the U.S. Court of Appeals for Veterans 
Claims (Court) has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v.  Brown, 7 Vet. App. 429, 433 (1995).

In May 2003, the veteran's primary care physician at the 
Brownwood VA Community Based Outpatient Clinic (CBOC) 
indicated he had reviewed the veteran's military record, to 
include his receipt of the Purple Heart Medal and his account 
of being thrown by a mortar explosion onto his knees.  The 
physician opined that "[d]ue to the reported mechanism of 
injury, it is as likely as not that the mortar explosion 
injured this veteran's knees and related joints, leading to a 
current diagnosis of traumatic arthritis."  VA outpatient 
clinical records confirm that this physician has examined the 
veteran's knees over several years of treatment. 
The veteran underwent a VA joints examination in August 2003, 
at which time the examining physician reviewed the record and 
opined that the evidence was insufficient to provide a 
relationship of his knee condition to his service, based on 
the lack of treatment documented in service.

In December 2004, a physician at the Brownwood VA CBOC 
completed a "Disability Verification Statement From 
Physician" form, indicating by check mark that the veteran's 
degenerative joint disease was more likely than not caused by 
his military service.  The basis for this opinion is not 
given.

The Board finds that evidence both for and against the claim 
is in balance; therefore, the doctrine of reasonable doubt is 
applicable.  As the Court has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is an approximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id. (citations omitted).

As currently codified, the law defines the "benefit of the 
doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of 
positive and negative evidence regarding 
the merits of an issue material to the 
determination in the matter, the benefit 
of the doubt in resolving each such issue 
shall be given to the claimant.

38 U.S.C.A. § 5107(b).

The Court noted that under this standard, when the evidence 
supports the claim or is in relative equipoise, the appellant 
prevails.  Where the "fair preponderance of the evidence" 
is against the claim, the appellant loses and the benefit of 
the doubt rule has no application.  Gilbert, 1 Vet. App. at 
56.  "A properly supported and reasoned conclusion that a 
fair preponderance of the evidence is against the claim 
necessarily precludes the possibility of the evidence also 
being in an approximate balance."  Id. at 58.  The Court has 
further held that where there is "significant evidence in 
support of the appellant's claim," the Board must provide a 
"satisfactory explanation" as to why the evidence is not in 
equipoise.  Williams v. Brown, 4 Vet. App. 270, 273 (1993).

In this case, the Board finds that in light of the medical 
opinions received, the issue of service connection for this 
claim is in relative equipoise.  The claim is, therefore, 
granted.  Under the circumstances, giving the benefit of the 
doubt to the veteran, the Board concludes that the veteran's 
bilateral knee disability was incurred in service.  

Veterans' Claims Assistance Act

The Board notes that regulations enacted under the Veterans' 
Claims Assistance Act of 2000 (VCAA) require VA to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  See 38 
U.S.C.A. §5103 (2002); 38 C.F.R. § 3.159(b).  Regulations 
also dictate that VA has a duty to assist claimants, 
essentially providing that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  See 38 U.S.C.A. §5103(A) (2002); 38 
C.F.R. § 3.159(c) (2004).  The Board finds that service 
connection for a bilateral knee disability is warranted.   As 
such, a discussion of the VCAA is not needed.


ORDER

Entitlement to service connection for bilateral medial 
compartment degenerative joint disease in the knees is 
granted.


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


